     Case 2:20-cv-00542-JFW-JDE Document 62 Filed 10/29/20 Page 1 of 2 Page ID #:541




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
      KING SOL OM ON SEKHEMRE EL ) Case No. 2:20-cv-00542-JFW (JDE)
12                               )
      NETER,                     )
13                               ) ORDER ACCEPTING FINDINGS
                   Petitioner,   )
14                               ) AND RECOMMENDATION OF
                v.               ) UNITED STATES MAGISTRATE
                                 ) JUDGE
15                               )
      ALEX VILLANUEVA, Sheriff,
                                             )
16                                           )
                        Respondent.          )
17                                           )
18
            Pursuant to 28 U.S.C. § 636, the Court has reviewed the records herein,
19
      including the operative First Amended Petition (Dkt. 8, “Petition”),
20
      Petitioner’s Motion for Preliminary Injunction (Dkt. 42), Respondent’s
21
      Memorandum in Support of Motion to Dismiss (Dkt. 48), which the Court
22
      construes as Respondent’s Answer to the Petition (Dkt. 52), Petitioner’s Reply
23
      to the Answer (Dkt. 55) and Ex Parte Application for Temporary Restraining
24
      Order (Dkt. 56), the Report and Recommendation (Dkt. 58, “R&R”) of the
25
      United States Magistrate Judge, and the “Judicial Notice” and Objections to
26
      the R&R filed by Petitioner (Dkt. 60, 61). Having engaged in a de novo review
27
      of those portions of the R&R to which objections have been made, the Court
28
     Case 2:20-cv-00542-JFW-JDE Document 62 Filed 10/29/20 Page 2 of 2 Page ID #:542




 1    concurs with and accepts the findings and recommendation of the Magistrate
 2    Judge.
 3          IT IS THEREFORE ORDERED that:
 4          1. Petitioner’s Motion for Preliminary Injunction (Dkt. 42) and Ex
 5             Parte Application for a Temporary Restraining Order (Dkt. 56) are
 6             DENIED; and
 7          2. Judgment be entered denying the Petition and dismissing this action
 8             without prejudice.
 9
10
11    Dated: October 29, 2020
12
                                         ______________________________
13                                       JOHN F. WALTER
14                                       United States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
